Citation Nr: 0610469	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  95-35 569	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral retinal 
detachment.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
bilateral retinal detachment is medically related to his 
service. 


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, his bilateral 
retinal detachment was incurred in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran contends that the eye problems he experienced in 
service were early manifestations of what was later diagnosed 
as bilateral retinal detachment, and therefore seeks service 
connection for that disability.

In order to establish service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  

Service medical records confirm that the veteran was treated 
continually in service for what was termed giant papillary 
conjunctivitis.  The veteran currently has bilateral retinal 
detachment.  Therefore, the issue is whether there exists a 
medical nexus between the two. 

Several competent medical specialists have submitted opinions 
which differ on the etiology of the veteran's current eye 
disorder.  Two of the veteran's treating eye surgeons offered 
positive opinions regarding a connection to service.  See 
private opinions dated in June 1995, January 1996, and 
October 1996.  In essence, they posited that the veteran's 
retinal detachments were long-standing, as evidenced by the 
multiple demarcation lines present.  Furthermore, those 
detachments were recurrent, and with each detachment and 
progression thereof, inflammation of the eye (and the 
conjunctiva) has occurred.  As the detachment stabilizes, the 
inflammation subsides.  Each specialist indicated that the 
inflammation in service, which was diagnosed as 
conjunctivitis, was possibly due to a detachment at the time.  
As further evidence of this point, one referred to the 
veteran's decreased symptoms of conjunctivitis following 
repair of the detachments.  These opinions are supported by 
the clinical records.

Two VA examiners rendered opinions against a finding of a 
nexus.  In November 1995, a VA optometrist opined that it 
would be difficult to establish a causal relationship between 
an allergic inflammatory condition like conjunctivitis and a 
chronic degenerative condition like the lattice degeneration 
causing the veteran's detachments.  As no further discussion 
was offered, this opinion is not fully instructive on the 
issue at hand.  However, in May 1999, a different VA examiner 
reviewed the veteran's treatment and indicated that while the 
veteran did, in fact, have some inflammation with each 
detachment, it would not cause the amount of conjunctival 
scarring that is present in his eyes.  Instead, he attributed 
the veteran's symptoms to his conjunctival scarring caused by 
the recurrent conjunctivitis in service.  He did not find a 
link between the veteran's eye problems in service and his 
current retinal detachments.  This, too, is supported by the 
clinical records.

Applying the relevant law and regulations to the facts in 
this case, the well-reasoned private opinions and the latter 
VA opinion are sufficient to place the evidence in equipoise 
as to whether there is a nexus, or link, between the 
veteran's currently diagnosed eye disorder and his active 
duty military service.  Under the circumstances, giving the 
benefit of the doubt to the veteran, the Board concludes that 
the veteran's bilateral retinal detachment was incurred in 
service.  

On a final matter, although the record reflects that the RO 
has not provided VCAA notice with respect to the initial 
disability rating and effective date elements of the service 
connection claim, see Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), those matters 
are not currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters. 


ORDER

Service connection for bilateral retinal detachment is 
granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


